DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 03/09/2022, which have been entered. Claims 1-15 are pending. Claims 1 and 4 are currently amended. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102/103
3.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (KR 2014-0098922 A; citations are to its translation PDF).
	As to independent claim 1, Yang teaches a conductive ink comprising an ink solvent and a conductive composition dispersed in the ink solvent, wherein the conductive composition comprises a silver nanoparticle and a molecular chain of polyaniline formed on a surface of the silver nanoparticle (see PDF lines 176-224: conductive ink composition comprising micro-sized silver (Ag) particles surface treated with polyaniline-based resins; see also PDF para. 0037, 0043, 0060). 
Amended claim 1 adds the feature “reacting and agglomerating an aniline with carboxyl groups on the surface of the silver nanoparticle”. The underlined terms are interpreted as method steps within the composition claim. Yang teaches complex silver (Ag) particles formed of a compound produced by reacting a silver (Ag) precursor with a ligand, for example CH3COOAg (see para. 0039, 0046-0047; reads on “carboxyl group” in claim 1) and that the surface of the Ag particles may be treated with one or more compounds selected from treating agents, for example polyaniline-based resins (see para. 0043). It should be understood that, in a case where a product is specified by a production method, the invention relates to the ultimately obtained product regardless of the method by which the product is produced. The burden of proof is shifted to the Applicant to establish that their product is patentably distinct, not the Examiner to show the same method of making. See MPEP 2113. 
It is further noted that, as currently written, “carboxyl groups on the silver nanoparticle” could be interpreted as an intermediate during reacting/agglomerating and not in the final conductive ink composition. 
Yang anticipates claim 1 since he teaches a conductive ink comprising silver nanoparticles surface treated with aniline then dispersed in an ink solvent. In the event that this anticipation rejection under Yang is found to be insufficient, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the claimed conductive ink because Yang teaches and/or suggests a substantially similar conductive ink for the same utility as the present invention, namely inkjet printing of conductive inks to form flexible display devices (see Yang para. 0007, 0069-0071 and the filed specification at pgs. 1 & 9). Therefore, claim 1 is anticipated by or rendered obvious over the disclosure of Yang.


Claim Rejections - 35 USC § 103
4.	Claims 2-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (KR 2014-0098922 A; citations are to its translation PDF), in view of Lee et al. (US 2008/0187651 A1).
As to claims 2-3, Yang teaches the conductive ink according to claim 1 as described above, but fails to explicitly disclose that the ink solvent comprises N-methylpyrrolidone [claim 2] and that the ink solvent has a volume which is about 50% of a volume of the conductive ink [claim 3].
	However, Lee, in analogous art of conductive ink formulations (see abstract), teaches the organic solvent N-methylpyrrolidone as a carrier for an ink formulation (see para. 0038), as required by claim 2. 
Therefore, in view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the ink composition taught by Yang by incorporating the ink solvent N-methylpyrrolidone as taught by Lee to arrive at the claimed invention because Yang suggests that the organic solvent is not particularly limited, but should be suitable for ensuring uniform dispersion of the conductive metal particles, excellent printability, etc. (see Yang para. 0060-0061). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed ink solvent for the claimed ink composition with a reasonable expectation of success for forming an electrode comprising the ink formulation printed by inkjet methods (see Lee para. 0041-0045), and would expect such a composition to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 3, Yang and Lee teach the conductive ink according to claim 2 as described above, but fail to explicitly disclose that the ink solvent has a volume which is about 50% of a volume of the conductive ink. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the volume of ink solvent in the conductive ink based on routine experimentation and the disclosures of Yang and Lee (see Lee para. 0038: the carrier may be present in amount sufficient to disperse the metallic nanoparticles, dissolve the conductive polymer, plus adjust the viscosity of the ink formulation suitable for a chosen application).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claim 12, Yang teaches a display device comprising a substrate and a circuit structure formed on the substrate by screen printing a conductive ink according to claim 1 (see para. 0010, 0069-0070 and citations above), but fails to explicitly disclose that at least a portion of the circuit structure is formed by inkjet printing said ink.
However, Lee teaches that traditional printing methods for ink formulations comprising silver nanoparticles, polyaniline and an organic solvent (see Lee para. 0025, 0027, 0033) include inkjet printing and screen printing (see Lee para. 0041). One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to replace the screen printing preferred in Yang with inkjet printing as taught by Lee to arrive at the claimed invention, as both are known printing methods for applying ink formulations onto a substrate. See MPEP 2141 III, KSR rationale (B): Simple substitution of one known element for another to obtain predictable results. 
As to claim 13, Yang and Lee teach the display device according to claim 12, wherein the display device is a flexible display device and the substrate is a flexible substrate (see Yang PDF lines 179-185 and para. [0069-0071]).
As to claims 14-15, Yang and Lee teach a display device comprising a substrate and a circuit structure formed on the substrate (see Yang para. 0010, 0069-0070), wherein at least a portion of the circuit structure is formed by inkjet printing using the conductive ink according to claims 2-3 (see citations above for the inks according to claim 2-3, as they respectively apply to device claims 14-15, and the obviousness reasoning for “inkjet printing” as written above in the claim 12 rejection).


5.	Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (CN 101845141 A; citations below are to a PDF of its English machine translation accessed online from EPO’s Espacenet), in view of Mokhtari et al. (US 2010/0090179 A1), further in view of Lee et al. (US 2008/0187651 A1).
	As to independent claim 4, LI teaches a method for preparing a conductive polyaniline/silver nano composite material (see PDF para. 0002, 0007, 0017-0020), comprising: preparing a suspension of silver nanoparticle then mixing aniline with the suspension of silver nanoparticle to obtain a mixed solution (see para. 0008: silver nitrate as a raw material to first prepare nano silver glue; para. 0010 & 0015, claim 4); treating the mixed solution to react and agglomerate the aniline with a silver nano-particle in the suspension to obtain a conductive composition (see para. 0008: then dropwise add ammonium persulfate solution to initiate in-situ compounding of aniline).
LI fails to disclose (1) carboxyl groups on the surface of the silver nanoparticle (2) dispersing the conductive polyaniline/silver nano composite material in an ink solvent [claim 4], wherein the solvent is N-methylpyrrolidone [claim 5].
As to difference (1), Mokhtari, in analogous art of silver nanoparticles for printing conductive elements (see para. 0063: “printing” as a liquid deposition technique corresponds to an “ink”), teaches carboxylic acid-stabilized silver nanoparticles (see para. 0046-0048) and further processing of the silver nanoparticles with carboxylic acid on the surface thereof (corresponds to “carboxyl groups on the surface”), for instance, dissolving or dispersing the silver-containing nanoparticles in an appropriate liquid, e.g. for fabricating an electronic device (see para. 0062-0063).
Therefore, in view of the teaching of Mokhtari, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by LI by selecting silver nanoparticles having carboxyl groups on the surface thereof as taught by Mokhtari to arrive at the claimed invention because LI suggests silver nitrate as a raw material (see LI para.0008). Mokhtari teaches silver nitrate as an exemplary silver salt for producing carboxylic acid-stabilized silver nanoparticles (see Mokhtari para. 0046-0047). Thus, a person of ordinary skill in the art would be motivated to prepare a conductive ink by reacting aniline with carboxyl groups on the surface of silver nanoparticles with a reasonable expectation of success for preparing a conductive silver ink for printing/coating to form conductive elements (see Mokhtari para. 0062-0066), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results. 
Further as to difference (1) in claim 4, it is noted that, as currently written, carboxyl groups on the silver nanoparticle could be simply be an intermediate during the “treating” step and not in the final prepared ink composition.
As to difference (2) [claims 4-5], Lee, teaches ink formulations comprising a conductive polymer, e.g. polyaniline (para. 0027), and silver nanoparticles (para. 0033) mixed with an organic solvent, e.g. N-methylpyrrolidone, as a carrier (see para. 0025 and 0038). This teaching in Lee corresponds to the claim 4 method step “dispersing the conductive composition in an ink solvent”, the preamble feature “preparing a conductive ink”, and the particular solvent recited in claim 5.
Therefore, in view of the teaching of Lee, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by LI and Mokhtari by dispersing the conductive composition in an ink solvent, e.g.  N-methylpyrrolidone, as taught by Lee to arrive at the claimed invention because LI suggests that polyaniline/silver nanocomposite materials with core-shell structure can be designed on the macro and micro scale for its application performance and requirements, such as electrode materials for electrolytic capacitors or secondary batteries (see LI para. 0004 & 0007). Lee teaches that the ink formulations may be used in a wide variety of electronic devices, for example capacitors (see Lee para. 0051). Thus, a person of ordinary skill in the art would be motivated to prepare a conductive ink by dispersing the polyaniline/silver nanocomposite material prepared by the method of LI in an ink solvent/carrier taught by Lee with a reasonable expectation of success, and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 6, LI, Mokhtari and Lee teach the method according to claim 5, but fail to explicitly disclose that, in the dispersing step, the ink solvent has a volume which is about 50% of a volume of the conductive ink. However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the volumes of ink solvent and conductive ink based on routine experimentation and the disclosures of LI and Lee (see Lee para. 0038: the carrier may be present in amount sufficient to disperse the metallic nanoparticles, dissolve the conductive polymer, plus adjust the viscosity of the ink formulation suitable for a chosen application).  Burden is shifted to the Applicant to provide evidence that the claimed ranges produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.  See MPEP 2144.05.
As to claims 7-9, LI, Mokhtari and LEE teach the method according to claim 6. It is considered that the features added by dependent claims 7-9, i.e. parameters for preparing the suspension of silver nanoparticles [used in step 1 of independent claim 4], are merely matters of selecting known chemical reaction processes/conditions achieved without undue experimentation when the general technical knowledge about the state of the art is used. Further, the use of a different starting material in a known process is obvious if the method is otherwise the same. See MPEP 2116.01.
As to claim 10, LI, Mokhtari and Lee teach the method according to claim 9, wherein the treating the mixed solution comprises: adding ammonium persulphate as an initiator to the mixed solution (see LI para. 0008, 0013, 0016, Example 1). As to 0.1 to 0.3 g of inititator added per 100 mL of mixed solution, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select the portion of LI's range (e.g. Example 1) which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. See MPEP 2144.05.
As to claim 11, LI, Mokhtari and Lee teach the method according to claim 4, but fail to explicitly disclose that, in mixing the aniline with the suspension of silver nanoparticles, a ratio of volumes of the aniline to the suspension of silver [nano]particles is about 1:(3-5). However, it is noted that one of ordinary skill in the art could discover the optimum or workable ranges for the comparative volumes of aniline and silver nanoparticles based on routine experimentation and the disclosures of LI, Mokhtari and Lee. See MPEP 2144.05.


Response to Arguments
6.	Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive. 
	Applicant argues on Remarks pg. 8 that, although Yang mentions the silver particles surface treated with the polyaniline-based resins, it did not disclose/teach the treatment of the silver nanoparticles with polyaniline resins and argues that the silver particles in Yang are NOT equivalent to the silver nanoparticles in the present claims. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant then argues that the polyaniline resin in Yang is simply physically attached to the surface of the silver particles, rather than via the structure as implied in the amended claim 1, and alleges that the composition of Yang has different effects and properties from those achieved in the present claims. 
However, an “implied” structure is not the same as a positive claim recitation. If the showing in Figures 3 and 4 is the intended claim structure, then claim 1 should be amended to recite this in a way that is not a method step, for example: “A conductive ink comprising a conductive composition comprising silver nanoparticles loaded with molecular chains of polyaniline dispersed in an ink solvent, wherein the silver nanoparticles have carboxyl groups on a surface thereof and polyaniline is bonded to each carboxyl group.” As to effects/properties, claim 1 is drawn to simply a conductive ink composition, which is not limited to applications in circuits.
Applicant argues on Remarks pg. 11 that the polyaniline molecular chain would inherently bound to the silver nanoparticle through the [NH3+]OOC- structure as described above and that none of the cited references (Yang, LI and/or Lee) have disclosed or taught the limitation added by the current claim amendment.
	However, Mokhtari (US 2010/0090179 A1) was cited above to teach that it is known to further process/react silver nanoparticles with carboxyl groups on the surface thereof with additional liquids and heating steps (see para. 0064: “heating deposited nanoparticles causes them to coalesce to form electrically conductive layers…”; the term “coalesce” corresponds to “agglomerate” and heating is one form of treating).
It is noted that, as currently written, carboxyl groups on the surface of the silver nanoparticle could be simply be an intermediate during a reaction and is not required to be in the final ink composition. Perhaps line 3 of the method claim should recite “preparing a suspension of silver nanoparticle having carboxyl groups on a surface thereof” and change claim 9 to recite “dispersing the conductive composition comprising silver nanoparticles loaded with molecular chains of polyaniline in an ink solvent.” 
Park et al. (US 2008/0003363 A1), also found during the Office’s updated search, teaches printable metal (e.g. silver) nanoparticles having a self-assembled monolayer composed of a compound containing a carboxylate group (-COO) as a linker [X] formed on a surface thereof and bonded to a spacer that is a monovalent/polyvalent C1-C30 organic group having a NH2 substituent and a phenyl ring contained in its carbon chain (e.g. polyaniline; see Fig. 1 below and para. 0020-0022 and 0031-0032).

    PNG
    media_image1.png
    130
    607
    media_image1.png
    Greyscale

This is further evidence of the obviousness of Applicant’s argued claim feature.
For at least these reasons, the claim rejections are maintained.  Emphasis above in this Office Action was added by the Examiner.


Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342. The examiner can normally be reached Monday to Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L. HAMMER/Primary Examiner
Art Unit 1761                                                                                                                                                                                                        June 10, 2022